DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior 112(b) and 102 rejections. New grounds respectfully follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 16-20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,037,673 (Justman) in view of US 4,199,856 (Farrow).
Independent claim 1: Justman discloses a rotary drill bit (title), comprising:	a body ("cone cutter type bit 10" with "bit head 11" - fig 1) having a cutting arm ("cutter support 13") with a journal extending therefrom (portion of "cutter support 13" that extends radially inward to "friction bearing 16") and a rotary cutter mounted on the journal ("roller cutter 15") by means of a plurality of bearings ("friction bearing 16"; "bearing race 17"; "ball bearings 18"; "bushing 19a of the floating type"; and "retaining pin 21") such that a clearance is defined between the rotary cutter and a base surface of the cutting arm from which the journal extends (defined by "cylindrical boss 14a"; "counter bore 15a"; and "cutter groove 24" - fig 1); and
an isolated lubrication system (fig 1) including:
a reservoir in the body ("grease reservoir 26" - second full ¶ of col 3. The examiner notes the reference also uses "26" for the "flange") to contain a fluid lubricant (grease), the fluid lubricant being isolated from communication outside the body (via "a flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3),
a plurality of conduits in the body having direct or indirect communication with the reservoir and with respect to each other (at least "aperture 27", "passageway 28", "channels 29 & 30"; etc) such that the plurality of conduits facilitate lubrication between the journal and the rotary cutter and to the bearings by means of at least one of a gravitational force (gravity will naturally aid in moving lubricant down through 27 & 28 in the same manner as in the present case in passage 145) and a centrifugal force (centrifugal force generated by the rotation of the bit will naturally move lubricant through 29 in the same manner as in the present case with passage 150) acting on the fluid lubricant, and
a sealing system (fig 1) including:
a sealing cap provided to the reservoir in the body to isolate the reservoir from communication outside the body ("closure 31" and "flexible diaphragm 33 which seals the reservoir 26 from contaminants outside the drill bit" - second full ¶ of col 3), a seal provided between the journal and the rotary cutter in the clearance ("seal 25" in "cutter groove 24"), and
a stepped passageway extending from the seal to an opening in the clearance (defined by 14a, 15a, & 26 - fig 1) and having an "S" or "Z" shape (The examiner respectfully asserts that the shape shown in figure 1 meets this limitation in the same manner as "stepped passage 185" in figure 5 of the present case. "The essential novel feature of this invention is the counterbore 15a and cylindrical boss 14a which provide a tortuous passage preventing the ingress of detritus and other debris to the area of the seal 25" - col 4:28-32), wherein the stepped passageway is defined by a combination of a continuous lip provided in the cutting arm (14a) and a continuous groove provided in the rotary cutter in the clearance (defined by 14a & 26), the continuous lip being accommodated in the continuous groove in the clearance (fig 1).
Justman does not expressly disclose that the bit body defines an inlet and a suction conduit with a suction seal.
However Farrow discloses a rotary drill bit (title), comprising:
a body ("bit 10 includes a bit body" - fig 1) having a cutting arm ("arm 13") with a journal extending therefrom ("bearing pin 18") and a rotary cutter mounted on the journal ("cutter 22") by means of a plurality of bearings ("an outer friction bearing 20, a series of ball bearings 27, an inner friction bearing 26 and a thrust button 25" - col 3:64-66) such that a clearance is defined between the rotary cutter and a base surface of the cutting arm from which the journal extends (shown in fig 1 as filled with lubricant 31), and an inlet (Not individually numbered but clearly shown between "threaded filler passage 61" and "tube 62" in fig 4); and
an isolated lubrication system (fig 1) including;
a reservoir in the body ("lubricant reservoir bore 51" - figs 4 & 5) to contain a fluid lubricant (ibid), the fluid lubricant being isolated from communication with the outside of the body (Via "flexible diaphragm 32" and plug 41 in fig 1. "[A] pipe plug in the fill passage 61 of the bit" - ¶ bridging cols 8 & 9),
a plurality of conduits in the body (17, 23, 24, 28, and, for fig 1, the bottom portion of 14. For fig 5, the bottom portion of 54 below 61) having direct or indirect communication with the reservoir (clearly shown in figs 1 & 5) and with respect to each other (ibid) such that the plurality of conduits facilitate lubrication between the journal and the rotary cutter and to the bearings by means of at least one of gravitation force (via vertical passage 14 as also discussed above with respect to Justman) and a centrifugal force (via 17 as also discussed above with respect to Justman) acting on the fluid lubricant, and
a suction conduit (61 and the upper portion of 54, figs 4 & 5. "The filling of the lubricant reservoir will now be described with reference to FIG. 4. A vacuum is applied to the lubricant reservoir system through tube 64 to evacuate the entire lubrication system" - ¶ bridging cols 7 & 8) extending from the body inlet in the body to the reservoir (61 and the upper portion of 54 extends to reservoir 51: figs 4 & 5) and creating a vacuum in the reservoir ("A vacuum is applied to the lubricant reservoir system through tube 64 to evacuate the entire lubrication system" - ¶ bridging cols 7 & 8), a suction seal being provided in the suction conduit isolating the reservoir after the vacuum is created ("[A] pipe plug in the fill passage 61 of the bit" - ¶ bridging cols 8 & 9);
a sealing system (figs 1 & 5) including:
a sealing cap provided to the reservoir in the body to isolate the reservoir from communication outside the body (55 & 57, fig 5), a seal provided between the journal and the rotary cutter in the clearance (19 - fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the suction conduit arrangement taught by Farrow to fill the lubrication system taught by Justman. First, Justman does not expressly disclose how the reservoir is filled, thus forcing the reader to look elsewhere for a more detailed teaching. The application of suction as taught by Farrow (¶ bridging cols 7 & 8) both ensures the reservoir is fully empty prior to filling (ibid) as well as can be subsequently used to create the desired amount of expansion area after fully filling the space (second full ¶ of col 8).

	Claim 2: the cutting arm includes the reservoir (fig 1), the sealing cap provided to the reservoir ("closure 31" and "flexible diaphragm 33"), and the plurality of conduits (fig 1).

	Claim 3: the plurality of conduits includes:
	a first conduit in the body that is in fluid communication with the reservoir such that fluid lubricant from the reservoir occupies the first conduit by means of a gravitational force (28 - fig 1. Lower portion of 14 and/or 23 in Farrow, fig 1);
	a second conduit in the body that is in communication with the first conduit ("channel 29" - fig 1) such that the fluid lubricant from the first conduit occupies the second conduit and lubricates at least one bearing of the plurality of bearings (directly lubricates 21 & indirectly lubricates 18 & 19 via 30);
	a third conduit in the body that is in communication with the second conduit ("channel 30") and extends to an outlet provided in the journal (unnumbered but clearly shown in fig 1) such that the fluid lubricant from the second conduit occupies the third conduit, exits from the outlet, and lubricates the at least one bearing (fig 1).

 	Claim 4: the body includes three cutting arms ("Referring to the drawing, there is shown at 10 a cone cutter type of earth drill of generally conventional construction which represents one-third of a three cutter roller bit" - col 2:25-28), each cutting arm of the three cutting arms including the journal extending therefrom, the reservoir, the sealing cap provided to the reservoir, and the plurality of conduits independently (ibid; each leg is the same).


    PNG
    media_image1.png
    259
    465
    media_image1.png
    Greyscale
Claim 6: the plurality of bearings includes a thrust bearing (drawn to the unnumbered but clearly shown axially supportive thrust bearing alongside "friction bearing 16"), a ball bearing ("ball bearings 18"), and a rolling element bearing ("floating bushing 19a" can be called a "rolling element" as it both is free to roll - "floating" - and supports "roller cutter 15").
	
	Claim 9: a rotation of the rotary drill bit and a rotation of the rotary cutter around the journal results in the centrifugal force that directs the fluid lubricant from the plurality of conduits to the at least one bearing (this would appear to be inherent to 29 in the same manner as in the present case).

Independent claim 10 is a combination of claims 1 & 3, with the additional requirement of "a pin inserted into the second conduit to retain the at least one bearing in position and the fluid lubricant in the second conduit", which is taught by both references (Justman: "Retaining pin 21 serves to hold the ball bearings in place" - last full ¶ of col 2. Farrow: "After the balls are in place, a plug 16 is inserted into the passageway 17 and welded therein by weld 15. Plug 16 has a reduced diameter throughout the major portion of its length to allow lubricant to be transmitted to the bearing area" - col 4:9-13). Claim 10 is similarly rejected as described for claims 1 & 3 above and respectfully not repeated again here.

	Claim 11: the fluid lubricant flows through an annular space around the pin inserted in the second conduit (29 - fig 1) and lubricates the at least one bearing of the plurality of bearings (ibid).

	Claim 12: Farrow discloses a lubrication system for a roller cone bit (fig 1) that has a plurality of lubricant conduits that includes a first conduit (14, fig 1), a second conduit (17, fig 1), a third conduit (23, fig 1), and one or more additional conduits (24 and 28)  in communication with the second conduit (fig 1) such that fluid lubricant from the second conduit flows through the one or more additional conduits and lubricates the at least one bearing of the plurality of bearings (fig 1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the additional lubrication fluid paths taught by Farrow in the system taught by Justman. These are simply additional fluid conduits so as to ensure full lubricant supply to the bearings (fig 1). As the mere duplication of parts with the predicable result of performing the same function in both references - the lubrication of bearings - this has been held to be an obvious variation. MPEP §2144.04, subsection VI(B).

	Claim 16: wherein the sealing cap (Farrow: 55 & 57, figs 4 & 5) includes a retractable component (55) that is retractable ("flexible diaphragm 55" moves in and out responsive to the pressure differential across it) and detachable from the sealing cap (via removal of 57) in order to facilitate suction of air from the reservoir and supply the fluid lubricant to the reservoir (Farrow: ¶ bridging cols 7 & 8, and the first full ¶ of col 8), and is attachable to the sealing cap to isolate the reservoir from communication outside the body (figs 4 & 5).

	Claim 17: a centrifugal force resulting from a rotation of the rotary drill bit and a rotation of the rotary cutter around the journal directs the fluid lubricant from the outlet in the journal to the at least one bearing via an annular space between the journal and the rotary cutter (fig 1. If it is true of the present case, with the same layout of conduits with the same positions / directions relative to the rotational axis of the string and cone, it is also true of the prior art).

	Claim 18: The combination discloses all the limitations of the parent claim. Farrow further discloses that, after completely filling the reservoir, a portion of the fluid lubricant is removed " to provide an expansion area within the lubricant reservoir" (¶ bridging cols 5 & 6), but does not expressly disclose the percentage of fluid removed.
	It would have been considered obvious to one of ordinary skill in the art at the time the invention was made to create "an expansion area within the lubricant reservoir" (implicitly not filled to fluid lubricant) of 15-20% of the reservoir, leaving the fluid lubricant to occupy 80 to 85% of the reservoir, since it has been held that where the general conditions of a claim are disclosed in the prior art (as cited in the above paragraph), discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

	Independent claim 19 is similarly rejected over Justman in view of Farrow as described for claim 1 above, with the additional limitations cited below.
	Justman discloses a drilling machine (abstract), comprising:
	a power source (unshown but inherently necessary drilling rig that rotates the drill pipe / drill string, as is exceedingly well understood);
	a feed unit in communication with the power source (string of drill pipe attached at "threaded shank 12" - col 2:28-30); and
	a drill bit connected to the feed unit (10, fig 1); wherein the drill bit defines the structure recited in claim 1, as described above.

	Claim 20: the drill bit is a roller cone drill bit (fig 1) and the rotary cutter is a roller cone ("roller cutter 15 of generally conical shape") having spaced inserts to cut rock matter ("inserts 23"), the rotary cutter being capable of rotating around an axis of the roller cone and the journal (as is conventional for roller cone bits: fig 1).

	Claim 22 is the same as claim 3, and is similarly rejected as described above.


Claims 5 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 4,037,673 (Justman) & US 4,199,856 (Farrow), in further view of US 6,619,412 (Slaughter).
	Claims 5 & 23: The combination discloses all the limitations of the parent claims and further discloses that the body includes three cutting arms with respective journals extending therefrom ("Referring to the drawing, there is shown at 10 a cone cutter type of earth drill of generally conventional construction which represents one-third of a three cutter roller bit" - col 2:25-28), and three reservoirs for each respective arm (ibid; each leg is the same). Justman does not disclose a central reservoir in communication with the three other reservoirs.
	However Slaughter discloses a lubrication system for a tri-cone roller bit (fig 1; title) that has three cutting arms ("leg 20" - fig 16; three cones shown in fig 1 and taught by three "tubes 104 that connect the reservoir 62 with the leg bearing systems 50" - fig 16a & col 8:21-26) with journals extending therefrom ("journal 23" - fig 5), the lubricant reservoir being shared by the three cutting arms ("reservoir system 60" with "reservoir 62" - fig 16) and each cutting arm including a plurality of conduits in direct or indirect communication with the shared reservoir independently (fig 16). 
	Slaughter further discloses that "each of the following aspects of the invention may be utilized alone or in combination with one or more other such aspects" (col 6:31-33). This is also reiterated later ("Each of the foregoing aspects of the invention may be used alone or in combination with other such aspects" - col 10:51-52). In other words Slaughter expressly teaches that the central shared reservoir embodiment of figure 16 may be used in combination with the individual leg reservoir embodiments of figures 9-14, which are generally commensurate with the embodiments taught by Justman.
	Therefore it would have been obvious to one of ordinary skill in the art to add the central shared reservoir taught by Slaughter to the lubrication system taught by Justman so that the central reservoir of Slaughter is in communication with the three leg reservoirs taught by Justman (and also taught by Slaughter, as discussed above). First, such a combination is expressly taught by Slaughter (col 6:61-33 & col 10:51-52). Second, the use of several reservoirs and a central reservoir provides redundancy for the features they provide: pressure balancing, venting, filling, etc. Finally, this is applying a known feature to another known structure to yield the predictable result of lubricant pressure control in drill bits. In the holdings of KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art" and reaffirmed principles based on its precedent that "[t]he combination of familiarly elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP §2141, subsection I, emphasis added).


Claims 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 4,037,673 (Justman) & US 4,199,856 (Farrow), in further view of US 3,985,366 (Plouzek).
	Claim 15: The combination discloses all the limitations of the parent claim but Justman only discloses a generic O-ring sealing element (fig 1) rather than the seal limitations of the present claim.
	However Plouzek discloses a seal for use between relatively rotatable parts to contain lubricant (col 1:5-8) and to exclude damaging debris from the exterior environment which are highly destructive to seals (ibid & col 1:31-37), the seal includes a first seal ring ("rotatable seal ring 24" - fig 2 & col 2:27-37), a second seal ring ("stationary seal ring 22" - fig 2), and one or more annular seals (34 and/or 36), the first seal ring and the second seal ring being coaxial with the journal (both co-axial with "roller shaft 18" - fig 1) and supported by the annular seals (fig 2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the seal taught by Plouzek to seal the roller & lubricant taught by Justman in place of generic O-ring seal 25. First, Plouzek expressly teaches that the application for this seal is for bearing lubrication containment in relatively rotating elements in an environment that produces debris which is damaging to seals (col 1:5-8 & col 1:31-37). This is all applicable to the wellbore environment Justman is used in, as is exceedingly well understood. It is also replaceable, which minimizes costs (¶ bridging cols 1 & 2).

	Claim 21: The combination further discloses that the first seal ring is rotatable ("rotatable seal ring 24" - fig 2 & col 2:27-37) with the rotary cutter (as modified, "conventional roller element 12" of Plouzek is commensurate with the roller cone taught by Justman), the second seal ring is stationary ("stationary seal ring 22" - fig 2) supported by the cutter arm (as modified, "roller shaft 18" of Plouzek is commensurate with the "bearing shaft 14" taught by Justman), and a rotation of the rotary cutter performs a springing action pushing the first seal ring and the second seal ring further into sealing contact (Plouzek, last full ¶ of col 2).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art teaches using suction to fill a lubricant reservoir, as well as three arms with their own suction conduits, as described in the above claims. However claim 7 requires that "each cutting arm defines a suction conduit originating from the reservoir… to the inlet, the inlet being shared by the three cutting arms". In other words, each arm must share the same inlet, with each arm's suction conduit extending therefrom, and each suction conduit is capped with a "suction seal". The prior art teaches a vacuum filling procedure that is used on each arm, but not the centralized inlet suction of claim 7, in combination with the other features of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676